Citation Nr: 1455540	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than November 8, 2005, for the grant of service connection for multiple sclerosis (MS), to include based on an allegation of clear and unmistakable error (CUE) in an April 29, 1993, rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher





INTRODUCTION

The Veteran served on active duty from November 1989 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested the opportunity to testify at a personal hearing before the Board.  This hearing was scheduled for April 2013; however, the Veteran failed to report to the hearing and did not request that the hearing be rescheduled.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  An April 29, 1993, rating decision that granted service connection for patellofemoral syndrome with proximal tibial stress reaction of both knees, but not MS, is final.
 
2.  The April 29, 1993, rating decision did not represent an unreasonable application of then-extant law to the facts that were then known.
 
3.  The Veteran's claim of service connection for MS was received on November 8, 2005, more than one year following her separation from active service.

4.  No communication prior to November 8, 2005, may be interpreted as an informal claim of entitlement to service connection for MS.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the April 29, 1993, rating decision.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (1992); 38 C.F.R. § 3.105 (2014).

2.  The criteria for an effective date prior to November 8, 2005, for the grant of service connection for MS have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, service connection for MS was granted in October 2010 and a disability rating and effective date was assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the argument based on CUE, the Board notes that the provisions of the VCAA are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process.  Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable.  Livesay, 15 Vet. App. at 178-79.

The Board finds that the duty to assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied, as all available evidence pertaining to the issues decided herein has been obtained.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were fulfilled to the extent required.

Factual Background

The Veteran's service treatment records (STRs) show that the Veteran complained of bilateral knee and leg pain beginning in 1990, and she was ultimately diagnosed with stress fractures in service.  The pain continued throughout the remainder of the Veteran's service and she was ultimately discharged due to the leg/knee pain.

In November 1992, the Veteran filed a claim for VA disability compensation, seeking service connection for bilateral "tibial stress reactions" and "patello femoral syndrome."  The Veteran was afforded a VA examination in December 1992 and the examiner recorded findings of tenderness to palpation below the knees.  Range of motion and ligaments were intact.  Neurological examination was normal.  In an April 29, 1993, rating decision, the Veteran was awarded service connection for, among other things, patellofemoral syndrome with healed proximal tibial stress reaction of the right and left knees.  The Veteran was notified of this decision in May 1993 and did not appeal.

On August 24, 2004, VA received a March 2004 private MRI study of the brain.  The impression was non-specific white matter and periventricular abnormalities.  The radiologist recommended clinical correlation and indicated that a follow-up MRU study would be useful to assess for changes if a clinical diagnosis of MS was suggested.  The following day, the Veteran was seen by a private neurologist.  The neurologist noted a history of occasional off and on pain and cramps in the lower extremities with progression to the point of severe pain around the knee area and along the anterior part of the shin bones as well as the calf area.  The neurologist also noted that the Veteran was repeatedly seen by an orthopedic surgeon without any identifiable etiology.  The neurologist stated, "Most likely we are dealing with demyelinating disease specifically multiple sclerosis."

On November 8, 2005, the RO received the Veteran's claim of service connection for MS and lay statements which confirm her problems with muscle weakness.

In January 2008, the Veteran's private neurologist who diagnosed her MS in 2004 provided the following statement: 

[The Veteran] is currently under my care.  Currently, she has a diagnosis of multiple sclerosis.  Today, she brought all of her medical records, dating back from 1992 until 1998.  I reviewed these records.  I strongly suspect that the patient started experiencing multiple sclerosis symptoms earlier than 1992.  She was in the United States Army from 1989 until 1992 and she had the symptoms while she was in the military service.  It was not diagnosed at that time but she experienced the MS symptoms since then. 

In a June 2010 decision, the Board granted service connection for MS.  An October 2010 rating decision assigned a 30 percent evaluation, effective from November 8, 2005.  

In May 2011, the Veteran requested an earlier effective date back to 1993, the date of her original claim for VA compensation benefits.  The Veteran essentially alleged that the medical evidence supported a finding that the first manifestations of MS existed during her service; however, VA failed to clarify her diagnosis and refer her to a neurologist until private physicians made the diagnosis of MS in 2004.  

In an April 2013 Informal Hearing Presentation, the Veteran's representative essentially argued that VA failed to adjudicate a reasonably raised claim of entitlement to service connection in 1993, thus making the April 29, 1993, rating decision clearly and unmistakable erroneous.

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if a claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in November 1992.  The Veteran did not submit a claim of entitlement to service connection for MS within one year from his discharge.  (Again, the Board notes that the claim received in November 1992 was specifically for tibial stress reactions" and "patello femoral syndrome."  MS was not mentioned, or even diagnosed, at that time.)  Therefore, assignment of an effective date back to the day following discharge is not possible.

The Veteran initially submitted a claim of entitlement to service connection for MS on November 29, 2005.  The evidence of record shows that MS was diagnosed in March 2004.  As previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  It is on this basis that the RO awarded an effective date for the award of service connection of November 29, 2005, the date of claim. In finding that the evidence shows a diagnosis of MS in March 2004, the Board has considered the January 2008 statement from the Veteran's private neurologist who opined that the first manifestations of the Veteran's MS were present in service.  However, the Board finds that November 29, 2005, is the earliest possible effective date because, again, the date of claim is the later of the date of entitlement and the date of claim. 

The Board has considered whether any evidence of record prior to November 29, 2005, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to November 29, 2005, indicating an intent to claim entitlement to service connection for MS. To the extent that the Veteran is asserting that her 1992 claim included a claim of service connection for MS because her symptoms were subsequently attributed to MS, the Board finds that her claim itself specifically identifies stress fractures and does not identify MS or any symptoms, and no diagnosis of MS was made at that time.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's November 2005 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b) and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for MS was filed earlier than November 29, 2005.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  The Board once again acknowledges the January 2008 statement from the private neurologist who found it more likely than not that the Veteran's MS was manifested during  service.  However, because that letter was written and received after November 29, 2005, it cannot serve as a basis for an earlier effective date under section 3.157(b).  No other letters enable an earlier effective date.

Turning to the CUE allegation, an unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.

For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id.  (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).

As previously noted, an April 1993 rating decision granted service connection for patellofemoral syndrome with healed proximal tibial stress reaction of the right and left knees.  That decision is now final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In regards to this rating decision, the Veteran essentially contends that it was error for the RO to grant service connection for bilateral knee disabilities, but not MS, because the medical evidence supported a finding that the first manifestations of MS existed during service and VA failed to provide her with a neurological examination that would have confirmed MS. 

To the extent that the Veteran's allegation of CUE is based upon VA's failure to provide her with an adequate examination in connection with her initially filed claim, a "breach of the duty to assist cannot form the basis for a claim of CUE," and any argument made in this regard is insufficient to form a valid basis for a claim of CUE.  See Cook v. Principi, 318 F.3d 1344 (Fed. Cir. 2003) (stating that the failure in duty to assist cannot form basis for CUE); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (holding that failure to assist results in incomplete, rather than incorrect record); 38 C.F.R. § 20.1403(d)(2). 

As to any allegation that the April 1993 rating decision was the product of CUE because the RO failed to recognize that MS was misdiagnosed as orthopedic knee disabilities, the Board notes that CUE refers to an error of the rating officer that denied the claim.  Accordingly, even if the medical evidence before the RO did in fact support a diagnosis of MS at that time, the Board cannot find CUE based on a misdiagnosis.  Indeed, a new medical diagnosis that corrects an earlier diagnosis ruled on by previous adjudicators is not the kind of error that could be considered an error in the original adjudication.  See Russell, 3 Vet. App. at 314.  Therefore, even if the Veteran was correct that service or VA clinicians misdiagnosed her MS or erred by failing to diagnose MS, such a misdiagnosis or error does not establish CUE on the part of the RO.

Finally, the Board again acknowledges the addition of medical evidence suggesting that the Veteran's MS first manifested in service subsequent to the 1993 decision.  However, it is well settled law that CUE determinations are based on the evidence of record at the time of the decision being collaterally attacked or on the correct facts extant at that time, any evidence developed after the decision under attack may not be used to demonstrate CUE in that decision.  See Pierce v. Principi, 240 F.3d 1348, 1354-55 (Fed. Cir. 2001) (affirming that RO CUE must be based upon the evidence of record at the time of the decision). 

Upon consideration of the above and given the high hurdle apparent in the definition of CUE, the Board finds that that type of error was not committed when the RO awarded service connection for bilateral knee disabilities, but not MS, in April 1993 because it is not undebatable that service connection for MS was warranted based on the evidence then of record.  Because CUE was not committed in the April 1993 rating decision, the Veteran's motion to reverse or revise that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

An effective date earlier than November 8, 1995, for the grant of service connection for MS, to include on the basis of CUE in an April 29, 1993, rating decision, is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


